294 F.3d 1084
PARENTS INVOLVED IN COMMUNITY SCHOOLS, a Washington nonprofit corporation, Plaintiff-Counter-Defendant-Appellant,v.SEATTLE SCHOOL DISTRICT, NO. 1, a political subdivision of the State of Washington; Joseph Olchefske, in his official capacity as superintendent; Barbara Schaad-Lamphere, in her official capacity as President of the Board of Directors of Seattle Public Schools; Donald Neilson, in his official capacity as Vice President of the Board of Directors of Seattle Public Schools; Steven Brown; Jan Kumasaka; Michael Preston; Nancy Waldman, in their official capacities as members of the board of Directors, Defendants-Counter-Claimants-Appellees.
No. 01-35450.
United States Court of Appeals, Ninth Circuit.
June 17, 2002.

Before REAVLEY,* O'SCANNLAIN, and GRABER, Circuit Judges.
ORDER WITHDRAWING OPINION AND VACATING INJUNCTION
The petition for rehearing is granted. Our previous opinion, filed on April 16, 2002, and appearing at 285 F.3d 1236 (9th Cir.2002), is hereby withdrawn, and our order granting injunction, filed on April 26, 2002, and appearing at 2002 WL 841345 (9th Cir. Apr. 26, 2002), is hereby vacated.


1
In light of the important and heretofore undecided state-law issues this case presents, we are of the opinion that "it is necessary to ascertain the local law of [Washington] in order to dispose of [this case] and the local law has not been clearly determined...." Wash. Rev.Code § 2.60.020. "[M]indful that `[c]ertification saves time, energy, and resources and helps build a cooperative judicial federalism,'" we have decided to certify to the Supreme Court of Washington that "a question of Washington law is involved in this case which may determine the cause and as to which there is no controlling precedent in the decisions of the Washington Supreme Court." Broad v. Mannesmann Anlagenbau AG, 196 F.3d 1075, 1076 (9th Cir.1999) (quoting Arizonans for Official English v. Arizona, 520 U.S. 43, 46, 117 S.Ct. 1055, 137 L.Ed.2d 170 (1997)).


2
Certification to the Supreme Court of Washington is made by separate order filed simultaneously herewith.



Notes:


*
 The Honorable Thomas M. Reavley, Senior United States Circuit Judge for the Fifth Circuit, sitting by designation